Appeal by the defendant from a judgment of the Supreme Court, Kings County (F. Rivera, J.), rendered June 12, 2001, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not prospectively preclude the defense counsel from arguing on summation that the victim was killed for reasons unrelated to the robbery. Although this theory did not derive from the evidence adduced at trial (see People v Barreau, 183 AD2d 904, 905 [1992]), the defense counsel, in fact, argued it anyway. Smith, J.P., Crane, Mastro and Rivera, JJ., concur.